Appleton, C. J.
This is an action of assumpsit for medical services rendered the defendant.
One of the charges originally was: “ To advice, brandy, and wine of calisaya, sent by son, $1.00.” The plaintiff was allowed to amend his writ by striking out the word brandy. That being stricken out, the plaintiff could, not recover therefor, and there is no proof he did.
The amendment was properly allowed. Boyd v. Eaton, 43 Maine, 51.
Thq case shows that a motion for a new trial and to set aside the verdict as against evidence has been filed; but the evidence as reported shows no ground whatever for disturbing it.

Motion and exceptions overruled.

Cutting, Walton, Dickerson, Barrows, and Peters, JJ., concurred.